Citation Nr: 9910554	
Decision Date: 04/15/99    Archive Date: 04/29/99

DOCKET NO.  96-21 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to service connection for the residuals of a 
cholecystectomy.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

R. Acosta, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1974 to 
November 1976.  Sometime after his separation from active 
duty in November 1976, he joined the Army Reserves and 
apparently had at least one period of active duty for 
training, in 1993, which remains unverified.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1995 rating decision of the 
Department of Veterans Affairs (VA) San Juan, Puerto Rico, 
Regional Office (RO), which denied service connection for 
status post cholecystectomy.


REMAND

As noted above, the record shows that the veteran retired 
from active military service in November 1976, joined the 
Army Reserves at some point in time and had at least one 
period, or periods, of active duty for training.  Army 
medical records produced in November and December 1993 reveal 
that the veteran underwent a splenectomy, for the residuals 
of which he is now service connected, and a cholecystectomy 
(surgical removal of the gallbladder), which he underwent 
after an incidental finding of "a couple of stones" in his 
gallbladder.  It appears that, at that time, the veteran was 
serving on active duty for training, but this is not clear, 
nor has been verified, as the only document in the record (a 
DA Form 2173 dated in November 1993) from which it can be 
surmised that the veteran was on active duty for training at 
that time is somewhat unreliable, since it indicates that the 
training period began on December 19, 1993, and ended on 
December 10, 1993.

The veteran contends that he should be service-connected for 
the residuals of the cholecystectomy that he underwent in 
November 1993, which he believes is causally related to 
service.  After a review of the evidentiary record, the Board 
finds that additional development is necessary.  In 
particular, it is noted that the evidence now of record is 
insufficient to answer the question of whether the gallstones 
or whatever disabling entity that led to the cholecystectomy 
of November 1993 can be considered a disease or injury that 
had its onset during, or is causally related to, service.  In 
order for this question to be properly answered, the RO needs 
to verify all the veteran's periods of active and inactive 
(if any) duty for training and thereafter obtain a medical 
opinion as to the most likely etiology and date of onset of 
the disabling entity that led to the cholecystectomy of 
November 1993.
 
The Board is of the opinion that the RO should also attempt 
to secure a copy of the pathology report that must have been 
produced pursuant to the removal of the veteran's gallbladder 
in November 1993, as this evidence is not of record but is 
nevertheless pertinent to the matter on appeal.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999, hereinafter referred to as "the Court") has held 
that the duty to assist veterans in the development of facts 
pertinent to their claims under 38 U.S.C.A. § 5107(a) (West 
1991) and 38 C.F.R. § 3.103(a) (1998) requires that VA 
accomplish additional development of the evidence if the 
record currently before it is inadequate.  This requirement 
is not optional, nor discretionary. Littke v. Derwinski, 1 
Vet. App. 90, 92 (1990).  Accordingly, the appealed claim is 
REMANDED for the following:

1.  The RO should inform the veteran, in 
writing, that he is free to furnish any 
additional pertinent evidence and 
argument while the appealed matter 
remains on remand status.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).   
The RO should also advise him in the same 
written communication of his obligation 
to cooperate with the development of the 
appealed claim and should inform him that 
the consequences of his failing to report 
for a VA examination without good cause 
might include the denial of his claim for 
VA benefits.  See, 38 C.F.R. §§ 3.158, 
3.655 (1998).

2.  The RO should verify all the 
veteran's periods of active and inactive 
(if any) duty for training, to include 
the period during which he underwent the 
surgery of November 1993, and should also 
attempt to secure any additional service 
medical records that are not yet of 
record.

3.  The RO should also attempt to secure 
a copy of the pathology report that must 
have been produced pursuant to the 
surgical removal of the veteran's 
gallbladder in November 1993.  The RO's 
efforts to accomplish this development, 
including any negative results, should be 
documented in the record.

4.  The veteran should then be scheduled 
for a VA medical examination by the 
appropriate specialist.  The claims 
folder, which should already include at 
least a copy of this remand, should be 
made available to the examiner prior to 
the examination and, if the veteran fails 
to report for the medical examination 
without good cause, the RO should 
indicate so, in a memorandum to the file.

The examiner should be informed of all 
the verified periods of active and 
inactive duty for training, including the 
period in 1993 during which the veteran 
underwent a cholecystectomy.  The 
examiner should then be asked to review 
all the pertinent evidence in the record, 
to include the Army medical records 
reflecting the cholecystectomy of 
November 1993, the pathology report 
reflecting the microscopic analysis of 
the veteran's gallbladder and its 
contents, the report of a VA alimentary 
appendages examination that was conducted 
in September 1994 and a copy of this 
remand.  He or she should also be asked 
to request, and interpret for the record, 
any studies or tests deemed necessary, 
conduct a thorough medical examination of 
the veteran's alimentary appendages and 
thereafter submit a report of medical 
examination that should include, at 
least, the following information:

A.  A statement as to whether he or 
she reviewed the claims folder prior 
to the examination.

B.  His or her opinion as to what 
was the actual reason for the 
cholecystectomy of November 1993, 
i.e. whether it was the presence of 
gallstones in the veteran's 
gallbladder, as reported, or some 
type of infection of sudden onset, 
and whether the disabling entity 
that led to the cholecystectomy was 
the same disabling entity that led 
to the splenectomy that was 
accomplished at that time or was in 
any way related to it.

C.  His or her opinion as to whether 
the disabling entity that led to the 
cholecystectomy of November 1993 can 
be considered a disease or an 
injury, or not, and, if it can, 
whether it is as likely as not that 
that disease or injury was incurred 
or aggravated in the line of duty, 
i.e., during either active or 
inactive duty for training.

D.  His or her opinion as to what 
residual, or residuals, of the 
cholecystectomy of November 1993 is, 
or are, currently manifested, if 
any.

E.  For each residual of the 
cholecystectomy of November 1993 
found to be currently manifested, if 
any, his or her opinion as to its 
most likely etiology and approximate 
date of onset, including an answer 
to the question of whether it is as 
likely as not that that residual 
should be considered a disease or an 
injury that had its onset during, 
was aggravated by, or is in any way 
causally related to, service.

The examiner should be asked to 
thoroughly discuss and explain the 
rationale for all of his or her 
conclusions and opinions in a clear and 
legible manner in the examination report.

4.  Following completion of all the 
foregoing, the RO should review the 
claims folder and ensure that all the 
requested development has been fully 
accomplished and that all actions in that 
regard have been fully documented in the 
record.  If any development is found to 
be incomplete, appropriate corrective 
action should be implemented at once.

5.  After the above development has been 
accomplished, the RO should re-adjudicate 
the issue on appeal, especially with 
regard to the additional evidence that 
was obtained.

If, upon re-adjudication of the appealed issue, the benefit 
sought on appeal remains denied, a Supplemental Statement of 
the Case should be provided to the veteran and his 
representative, with an appropriate period to respond, and 
the claims folder should thereafter be returned to the Board 
for further appellate consideration.

The veteran hereby is advised that the purpose of this REMAND 
is to further develop the evidentiary record and to afford 
him due process of law and that, consequently, no action is 
required of him unless and until he receives further notice 
from VA.

The RO hereby is reminded that the Board is obligated by law 
to ensure that the RO complies with its directives.  The 
Court has stated that compliance by the RO is neither 
optional nor discretionary and that, where the remand orders 
of the Board are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


